Citation Nr: 1755826	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  15-31 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle disability. 

2.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability.  

3.  Entitlement to service connection for a bilateral hearing loss disability. 

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veteran of Foreign Wars


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The Veteran served as a member of the United States Army, with active duty service from October 1960 through October 1963. 

This appeal comes to the Board of Veterans' Appeals ("Board") from multiple rating decisions, dated August 2003, February 2006, September 2013, and April 2014,  issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Petersburg, Florida.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

On November 3, 2017 the Board was notified that the Veteran died in April 2017.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (West 2012); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, on November 3, 2017, the Board was notified that the Veteran died in April 2017.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (West 2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (West 2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A (West 2012); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 


ORDER

The appeal is dismissed.




		
DAVID L. WIGHT
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


